            Case 1:19-cr-00306-GHW Document 94 Filed 08/12/20 Page 1 of 1

                                                                                           USDC SDNY
                                                                                           DOCUMENT
                                                                                           ELECTRONICALLY FILED
                                                                                           DOC #:
                                                                                           DATE FILED: 8/12/2020
       BRADLEY L. HENRY                                            New York Office
       bhenry@mrllp.com                                            800 Third Avenue
                                                                   24 th Floor
MEMORANDUM ENDORSED                                                New York, NY 10022
                                                                   P 212.730.7700 F 212.730.7725 www.mrllp.com



                                                                  August 12, 2020

      VIA ECF

      Hon. Gregory H. Woods
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, NY 10007

                               Re:      United States v. Otoniel Burgos, 19 Cr. 306 (GHW)

      Dear Judge Woods:

      I write to respectfully request a 60-day adjournment of sentencing for Mr. Burgos’ sentencing hearing
      that is currently scheduled for August 26, 2020 because of conditions related to the COVID-19
      pandemic. AUSA Cecilia Vogel consents to the adjournment.

      Counsel for Mr. Burgos has small children and has significant concerns about the risks appearing at
      the courthouse cause for his family. Counsel and his family recently underwent a 14-day quarantine,
      and have significant concerns about the spread of COVID within the household, particularly to the
      children when evidence suggests that there are harmful and potentially fatal complication for infants
      and young children (counsel has both). Additionally, counsel for Mr. Burgos and the government
      have conferred and the government is not amenable to conducting sentencing by video. The only
      option is an in-person hearing that is dangerous, and which can be reasonably adjourned until time
      when conditions are safe to proceed. Thus, counsel respectfully asks the Court to adjourn sentencing
      for 60-days. Thank you for considering this request.

                                                                  Sincerely,
   Application granted. At the outset, the Court notes that the court
   has adopted a number of protocols to protect against the risk of   MICHELMAN & ROBINSON, LLP
   infection. Those protocols are described on the Court's website.
   As a result, the Court had anticipated that the sentencing would   s/Bradley L. Henry
   proceed as scheduled in person. Nonetheless, the request is
   granted. The sentencing proceeding is adjourned to October 30,
                                                                      Bradley L. Henry
   2020 at 3:00 p.m. The defendant's sentencing submissions are
   due no later than October 16, 2020; the Government's sentencing
   submissions are due no later than October 23, 2020.
   SO ORDERED
   August 12, 2020




                 Los Angeles   |     Orange County   |   San Francisco    |      Chicago    |   New York
